Ross, J.:
Plaintiff sued to quiet her alleged title to a portion of a ten-acre tract, number 15, situated in Sacramento County. Judgment was entered in her favor. One of the sources of title relied on by the plaintiff was based on adverse possession of the premises. She claimed under John Tansman. The latter received the deed under which he claimed from one Treichler, in February, 1865. At the time he did so, the premises were in the possession of one Ranke, who held as assignee of a lease thereof executed by Treichler to one Stultz. After Tansmari’s purchase, Ranke refused to recognize any title in him, and asserted that he, Ranke, was then holding as tenant of L. H. Foote. This denial by Ranke of Tansman’s rights resulted in a 'suit of ejectment by Tansman against .Ranke, to recover the possession of the property. That action, in turn, resulted in a judgment in favor of Tansman, and immediately afterwards, to wit, in the year 1871, Tans-man and Foote settled their conflicting claims to the property, by agreeing that Tansman should have two thirds and Foote one third of it. From that time on, Tansman and Foote, and *665their respective grantees, held possession of the premises through tenants, under claim of title—Tansman and his grantees claiming to own the undivided two thirds thereof) and Foote and his grantees claiming to own the remaining third; and they so shared the rents and profits. The defendants contend, that in an action commenced by them in 1868 against one Miller and others, it was determined that they (defendants) and Foote owned the property as tenants in common; and from that argue, that as Foote was their co-tenant, his possession was their possession. But it was after the entry of the judgment in that case that Foote and John Tansman took adverse possession of the premises, in the proportions already stated, and with their respective grantees, continued such adverse holding against the defendants for the statutory period.
Under such circumstances, the defendants can not avail themselves, in this action, of the possession of Foote.
Order affirmed.
Myrick and McKinstry, JJ., concurred.